Citation Nr: 1616664	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-11 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for hypertension.  

2.  Entitlement to an initial rating in excess of 0 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Due to the Veteran's place of residence, the RO in Los Angeles, California, subsequently assumed jurisdiction. 

In March 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record

The issue of entitlement to a higher rating for GERD is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On March 11, 2016, prior to the promulgation of a decision in the appeal for a higher initial rating for hypertension, the Board received notification from the Veteran that he wanted to withdraw that issue. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher initial rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (West 2014).  In the present case, the Veteran has withdrawn the appeal for a higher initial rating for hypertension.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal for a higher initial rating for hypertension is dismissed.


REMAND

At the March 2016 Travel Board hearing, the Veteran indicated that he currently was receiving treatment for his service-connected GERD at the medical facility at Valkenburg Air Force Base (AFB) and the VA clinic in Santa Maria, California.  The most recent treatment record of treatment for GERD is dated September 2012.  Therefore, a remand is necessary to obtain additional treatment records.  

At the March 2016 hearing, the Veteran reported that GERD symptomatology had worsened since the most recent VA medical examination, which was provided in June 2012.  A remand is necessary to provide an additional examination to determine the current severity of the Veteran's GERD.

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for GERD, to include records any from the VA clinic in Santa Marta, California, and the medical facility at Valkenburg AFB.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to ascertain the severity of GERD.  The examiner must review the record and should note that review in the report.  Any indicated studies should be performed.  The examiner should specifically address the following:

(a)  Identify and describe in detail all symptoms attributable to GERD;

(b) State what impact, if any, the Veteran's GERD has on the Veteran's occupational functioning and daily living.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


